Citation Nr: 0022623	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The appellant's dates of service are not of record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied his request for waiver of 
recovery of loan guaranty indebtedness in the amount of 
$18,765.00.  The appellant subsequently perfected an appeal 
of that decision.

In a March 1999 Board decision, this case was remanded to the 
RO for additional development.  Examination of the record 
reveals that there was some confusion at the RO as to the 
appellant's correct address when attempting to comply with 
this remand, and that several initial attempts at contact 
were returned by the United States Post Office.  However, the 
Board notes that in December 1999, the RO sent the request 
for information to the correct address, and no response was 
received.  Therefore, in March 2000, the RO again denied the 
appellant's claim.  Accordingly, this case is properly before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  In August 1987, the appellant financed the purchase of a 
house located in Eaton Park, Florida, using a VA-guaranteed 
loan.

2.  A notice of default was received by VA in April 1992, 
which noted that the first default was on January 1, 1992.

3.  The record reflects that the appellant was provided with 
sufficient and adequate notice of the default and 
foreclosure.

4.  Following the appellant's default, the property was sold 
for an amount less than the outstanding principal, interest 
and foreclosure costs, and the resulting deficiency of 
$18,765.00 was charged to the appellant.

5.  The evidence in this case shows that the appellant's 
default in 1992 was due to his unemployment and his decision 
to abandon the property.

6.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

7.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

8.  Failure to make restitution would result in unfair gain 
to the appellant.

9.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on VA benefits.

10.  The evidence shows that the appellant was responsible 
for the events that led to the default and foreclosure in 
this case and therefore, it is established that he was at 
fault in the creation of the debt.

11.  The evidence in this case does not support the 
appellant's contentions that he would be denied the basic 
necessities of life as a result of collection of the 
outstanding loan guaranty indebtedness.


CONCLUSIONS OF LAW

1. After default, there was a loss of the property which 
served as security for the VA guaranteed loan. 38 U.S.C.A. § 
5302(b) (West 1991 & Supp. 1999); 38 C.F.R. § 1.964(a) 
(1999).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience. 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 
1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  Id.  

The appellant contends that he should be granted a waiver of 
his outstanding loan guaranty indebtedness because his 
mortgage payment amounts increased, his loan was sold to a 
variety of mortgage companies, and he attempted to make 
partial monthly payments while unemployed but the mortgage 
company refused to accept partial payments leaving him with 
no choice but to move out of the house.  

The evidence shows that the appellant and his wife purchased 
a residence in Eaton Park, Florida, in August 1987, using a 
home mortgage loan in the amount of $31,310, which was 
guaranteed by the VA.  The documents signed by the appellant 
in connection with this mortgage included notice of federal 
collection policy in the event of default, to specifically 
include the various methods in which collection of the debt 
to the government would be made.  A "Notice of Default" was 
received at the VA in April 1992, and reported that the first 
uncured default had occurred on January 1, 1992.  The 
outstanding loan balance as of this date was $30,434.08.  

The Notice of Default indicates that the appellant had 
reported that he was unemployed and had received an extension 
on his unemployment compensation.  He originally agreed to 
pay the late January payment on February 12, 1992, and the 
February payment on February 26, 1992.  He then phoned and 
stated he could not make the full payment.  His last payment 
was made on January 31, 1992.  

Notice was sent to the appellant by the VA in July 1992 
informing him that his home was going to be foreclosed and 
that he should protect his interests by either acting to 
erase his delinquency or selling the property himself before 
the foreclosure sale.  The letter also informed the appellant 
that he would be liable to the VA for payment of any 
outstanding debt after the foreclosure sale.  There is no 
indication in the record that the appellant took any action 
with regard to avoiding the foreclosure, and, in fact, the 
record shows that he abandoned the property some time in 
advance of the actual foreclosure sale.    

In October 1992 an appraisal of the subject property was 
conducted, which resulted in an appraised market value of 
$20,000 without repairs, and $28,000, if $5,100 in repairs 
were made.  The decline in value from the purchase price was 
attributed to market depreciation.  However, the appraiser 
also noted that the property was vacant and not secured when 
the appraiser arrived, and that the yard was overgrown, the 
interior cluttered with trash, debris, personal items, and 
worthless furniture, that the kitchen cabinets were in poor 
condition and that water damage was suspected in the floors 
under the carpeting.  Additionally, subterranean termites 
were located on the property and had to be eradicated.

Following issuance of a summary judgment against the 
appellant and his wife on this matter in November 1992, the 
property was sold at a foreclosure sale on February 10, 1993.  
The mortgage holder filed a claim under the loan guaranty, 
which was satisfied, by VA.  The VA sold the property "as 
is" in May 1993 for $15,000, offsetting some of the loan 
guaranty indebtedness.  The appellant was found to be 
responsible for the outstanding loan guaranty indebtedness of 
$18,765.00 and collection efforts were initiated. 

The Committee determined that there was no fraud, 
misrepresentation, or bad faith in this case when it denied 
the appellant's request for a waiver of recovery of loan 
guaranty indebtedness.  The Board agrees.  As a result, 
entitlement to a waiver of recovery of the loan guaranty 
overpayment in this case is dependent on whether the recovery 
of the debt from the appellant would be against equity and 
good conscience.  38 U.S.C.A. § 5302(b) (West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. § 
1.965 (1999); see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Initially, the Board found no evidence of a willful intent on 
the part of the appellant to seek an unfair advantage.  
However, the Board finds no circumstance that would relieve 
his responsibility with respect to the outstanding 
indebtedness arising from his default on the loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the appellant on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation. Furthermore, there is no evidence of fault 
on the part of VA.  Accordingly, consideration must be given 
to the remaining elements of fault of the debtor, undue 
hardship and unjust enrichment.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in 
the creation of the loan guaranty indebtedness.  A finding of 
fault under the standard of equity and good conscience does 
not require malice aforethought or bad faith.  The Board only 
needs to find that the appellant's actions that were within 
his control caused or contributed to the default.  

As indicated above, the appellant defaulted on his mortgage 
payment in January 1992 and this default was never cured.  
The record indicates that his default was primarily due to 
unemployment.  However, he was receiving unemployment 
benefits at this time, and a VA Form 20-5655, Financial 
Status Report submitted in October 1993 indicates that the 
appellant's wife was working at the time of the default, 
earning a net income of approximately $578.  Because the 
appellant's mortgage payment was only $362.48, keeping up 
with the payments given his wife's salary and his 
unemployment benefits does not seem impossible.  Moreover, 
the record suggests that he was able to meet his mortgage 
obligation while receiving unemployment benefits prior to 
January 1992 when he got an extension of these benefits.  

While his request for partial payments may constitute an 
attempt to mitigate his fault in the creation of the 
indebtedness, he failed to take any other steps to reduce his 
fault when this option did not work.  He made no attempt to 
sell the home himself prior to foreclosure despite the fact 
that he was notified by the VA that doing so would be in his 
best interests, and in fact, to the contrary, the appellant 
and his wife abandoned the property, leaving it unsecured, 
full of debris, and subject to additional decrease in value 
as noted in the October 1992 appraisers evaluation.  It is 
also important to note that while the appellant offered to 
maintain the mortgage through partial payments, when this 
option was denied, it was his decision alone to forego 
mortgage payments and abandon the property.  

Consequently, although his difficult financial situation at 
the time of his default and any real or potential 
difficulties arising out of that situation were indeed 
unfortunate, this situation did not abrogate the underlying 
legal responsibilities pertinent to the loan or resulting 
indebtedness.  Therefore, his financial situation will not 
serve to mitigate the degree of fault shown in this case.  
The default in this case is shown to have been caused by 
actions within the control of the appellant, for which he was 
legally responsible.

Regarding undue hardship, the appellant's only financial 
information of record is included on a Financial Status 
Report dated in October 1993.  In response to the Board's 
March 1999 remand, the RO attempted to obtain more recent 
financial information from the appellant; however, the 
appellant failed to respond to the RO's request.  
Accordingly, the Board is forced to rely solely on the 
October 1993 information in making a decision.  See 
generally, 38 C.F.R. § 3.655 (1999).  The element of "undue 
hardship" is invoked only where the collection of the debt 
would seriously impair the appellant-debtor's ability to 
"provide his/her family with the basic necessities of 
life."  38 C.F.R. § 1.965 (a)(3).  

A review of the October 1993 statement reflects that at this 
time the appellant lived with his wife and no minor 
dependents.  He had been employed as a sawman from August 
1992, two months before the legal order of foreclosure was 
filed, until May 1993, and as a dispatcher since May 1993.  
His net salary was listed as $896.36.  His wife was noted to 
be employed as a shirt hanger since May 1991, prior to his 
default, with a monthly net salary of $578.16.  Their 
combined net monthly income from wages added up to $1474.52.  
The appellant reported total monthly expenses in the amount 
of $736, including payments on installment loans for a car 
purchased in May 1993 and a television.  

Given this information, by the Board's calculation, his net 
monthly balance is $738.52, this figure being the result of 
taking $736 (monthly expenses) from $1,474.52 (monthly 
income).  The appellant reported his net monthly income as 
$3.52, a figure obtained because the appellant doubled the 
amount listed as monthly expenses before deducting it from 
his income.  Because the appellant's calculation erroneously 
inflates his monthly expenses, the Board bases its evaluation 
of undue hardship on a net monthly income balance of $738 
after expenses are paid.  Given this surplus, the Board does 
not find evidence that the appellant would be deprived of the 
basic necessities of life if required to pay off the loan 
guaranty indebtedness in reasonable monthly installments.  

The appellant is reminded that he is expected to accord a 
government debt the same regard given to any other debt, such 
as his car payment and his debt for a television.  
Furthermore, the failure of the Government to insist upon its 
right to repayment of this debt would result in his unjust 
enrichment at the expense of the Government.  Thus, on these 
facts, the Board finds that the element of undue hardship is 
not shown in this case to justify a waiver of the debt.  
Accordingly, the Board concludes that a waiver of the loan 
guaranty indebtedness is not in order, based on the standard 
of equity and good conscience. 38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (1999).




ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

